DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 6, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 4-15 are canceled.
Priority
The petition under 37 CFR 1.55(f) to accept a delayed submission of a certified copy of the foreign application has been accepted, and its priority date now accorded.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 14, and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons set forth in the Office Action mailed on July 7, 2022 is withdrawn in view of the Amendment received on October 6, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite, inter alia, the phrase, “enriching individual specific blood cell population selected from the group consisting of … said enriching of said blood cell populations being carried out with the aid of particles that bind to said specific blood cell population specifically or non-specifically …”
	The process of enriching therefore contradicts itself within the same claim.  The claim recites that specific blood cell population from a set of Markush group of elements is enriched by use of particles that bind to these specific blood cell populations specifically or non-specifically.  A particle that is non-specific means that it would bind to anything, and therefore, use of a particle that is non-specific cannot specifically enrich for a particular type of blood cell population.
	Claims 2, 3, and 16 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 14, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Ariede et al. (Brazillian Journal of Microbiology, 2015, vol. 46, no. 2, pages 624-629; IDS ref), made in the Office Action mailed on July 7, 2022 is withdrawn in view of the Amendment received on October 6, 2022.
Specifically, Ariede et al. rely on centrifugation for separation of the platelets and the instant claims recite that the enrichment step does not involve centrifugation.

Claim Rejections - 35 USC § 103
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Ariede et al. (Brazillian Journal of Microbiology, 2015, vol. 46, no. 2, pages 624-629; IDS ref) in view of Gibellini et al. (Molecular and Cellular Probes, August 2006, vol. 20, pages 223-229), made in the Office Action mailed on July 7, 2022 is withdrawn in view of the Amendment received on October 6, 2022.

Conclusion
	No claims are allowed. 
	The claims are free of prior art.  There is no reasonable motivation to enrich for the recited specific cell population without the use of centrifugation, and instead use magnetic, acoustic, or dielectric properties of particles which bind to said recited population of cells, wherein the recited enriched cell population are then analyzed for target pathogens.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 19, 2022
/YJK/